Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 2, 2008, which granted defendant’s motion for injunctive relief and, inter alia, ordered plaintiffs to withdraw related claims asserted in state actions in Pennsylvania and Delaware, unanimously reversed, on the law, without costs, and the motion denied.
The court lacked jurisdiction to order plaintiffs to withdraw claims pending in the state courts of Pennsylvania and Delaware, since, as we recently found in the companion appeal, “the relief sought did not relate to a cause of action raised in the initial complaint, nor was the issue involved previously litigated in this action” (60 AD3d 528, 529 [2009]). Furthermore, the order improperly intrudes on the jurisdiction of the Delaware and Pennsylvania courts, in violation of established principles of comity (see Ackerman v Ackerman, 219 AD2d 515 [1995]). There is no basis for the court’s finding that the Delaware and Pennsylvania actions were brought in bad faith or with an intent to harass defendant. Concur—Gonzalez, PJ., Sweeny, Buckley, Renwick and Freedman, JJ.